DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 6-7-22 is acknowledged.  The traversal is on the ground(s) that CN105140832 does not teach the first and second cavities are defined in an inner surface of the mod first portion, therefore the claimed invention is not disclosed in the prior art.  This is not found persuasive because US 10,022,744 teaches a sealing method for printed circuit board using UV curable adhesive, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mold with the claimed shape in order to seal a printed circuit board. Unity of invention is considered with respect to both novelty and inventive step (MPEP 1850 II).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-7-221.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futagawa et al. (JP2003-154534) in view of MacIndoe et al. (US 10,022,744).
Regarding claim 1, Futagawa et al. discloses a system for forming a seal member onto a substrate 6, 7 form a sealing material, comprising:
A mold 1 comprising an UV transmissible material, the mold having a first portion and second portion operatively coupled to the first portion, the first portion defining a second cavity in the inner surface thereof, and a channel extending from an outer surface of the mold to the second cavity, wherein the second cavity has a second shape that is complementary to the seal member;
An applicator 4 in fluid communication with the channel, wherein the applicator is configured to provide the sealing material to the second cavity through the channel; and
An UV irradiation device configured to irradiate the mold with UV light to cure the sealing material when the sealing material is provided to the second cavity, such that the seal member is formed on the substrate (see abstract and fig. 1-3). 
Futagawa et al. does not teach the first portion defining a first cavity in an inner surface thereof, wherein the first cavity has a first shape that is complementary to a first side of the substrate. However, MacIndoe et al. teaches a sealing method for sealing an electronic substrate i.e. printed circuit boards (col. 1, line 13-55), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mold with the claimed shape in order to seal a printed circuit board.
Regarding claim 2, Futagawa et al. as modified teaches the first cavity is in communication with the second cavity in order to seal the printed circuit board.
Regarding claim 3, Futagawa et al. discloses wherein the second cavity has an annular shape (see fig. 1-3).	Regarding claim 4, Futagawa et al. discloses wherein the sealing material is epoxy acylate (para 31).
Regarding claim 5, Futagawa et al. discloses wherein the system further comprising:
A movement device configured to 1) move the first mold out of fluid communication with the applicator and 2) move a second mold into fluid communication with the applicator (inherent in order to disconnect the applicator from the mold).
Regarding claim 6, Futagawa et al. discloses wherein the UV irradiation device includes an UV lamp (para 38).
Regarding claim 7, Futagawa et al. as modified teaches wherein the second portion of the mold 1 defines a third cavity that has a third shape, the third shape being complementary to a second side of the substrate that is opposite the first side.
Regarding claim 8, Futagawa et al. discloses wherein the applicator comprises:
A dispensing device 4 configured to selectively provide the sealing material to the channel of the mold;
A material supply device configured to store and supply the sealing material to the dispensing device; and
A transfer device configured to transfer the sealing material from the material supply device to the dispensing device (para 29-30).
Regarding claim 9, Futagawa et al. discloses wherein the transfer device is a pump (para 29).
Regarding claim 10, Futagawa et al. discloses wherein the transfer device is configured to transfer the sealing material to the dispensing device using compressed air (para 29).
Regarding claim 12, Futagawa et al. discloses a movement device configured to selectively move the dispensing device into and out of fluid communication with the channel of the mold (inherent in order to disconnect the dispensing device from the mold).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the prior art does not teach a foam generation device configured to mix the sealing material with a gas to generate a curable foam in combination with the other features instantly claimed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742